DETAILED ACTION
This notice of allowance is responsive to the amendments and remarks filed 23 March 2021.
Claims 1, 7, 10, 13, and 18 are amended. No claims have been added, cancelled, or withdrawn. Claims 1-20 are allowed.

Response to Arguments
Applicant’s amendments to the claims overcome the rejection to the claims under 35 U.S.C. § 103, which is hereby withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the prior art of record, alone or in a combination obvious to one of ordinary skill in the art, discloses at least the following limitations or similar limitations recited in independent clams 1, 7, and 13:
“wherein the effective gradient is determined based on a first function of: 
a wind direction determined by a second function of a zonal wind velocity at a reference grid point of a grid defining the defined area and a meridional wind velocity at the reference grid point in the defined area, 
at least two grid points of the grid that are determined by a third function to be adjacent to the reference grid and have respective wind directions congruent to the wind direction, and 

The closest prior art of record:
Guo et al. (“Precipitation and air pollution at mountain and plain stations in northern China: Insights gained from observations and modeling,” April 2014, Journal of Geophysical Research: Atmospheres, 119, pp. 4793-4807) (“Guo”) teaches each of the recited second, third, and fourth functions individually (see Guo; p. 4803, Section 3.4; p. 4795, Figure 1 and Section 2.1) . However, Guo does not teach a singular value, or the recited effective gradient, that is determined as a function each of the recited second, third, and fourth functions; where the recited effective gradient is subsequently used to generate a dynamic dust emission risk index value for use in an air quality model.
Zheng et al. (“Forecasting Fine-Grained Air Quality Based on Big Data,” August 2014, ACM, pp. 2267-2276) (“Zheng”) teaches a spatial predictor that incorporates wind speed and direction data from stations and nearby stations, which are segmented into separate regions, or grids (see Zheng, p. 2270, Figure 8 and Section 3.2). This spatial predictor outputs a value that is incorporated with other values to generate a final prediction or forecast (see Zheng, p. 2269, Figure 6). However, Zheng does not teach the recited changes in heights of the land in the grid points of the recited fourth function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124